Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 12/1/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-21 are allowed.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a method of mechanically securing a fastener to a first object, the method comprising the steps of: providing the first object comprising a thermoplastic material in a solid state, the first object having a generally flat attachment face portion; providing the fastener with a generally flat sheet portion having an edge; positioning the fastener relative to the first object to provide an assembly comprising the fastener and the first object, in which assembly the edge is in contact with the thermoplastic material, while the edge is in contact with the thermoplastic material, coupling mechanical vibration and a pressing force into the fastener to press the sheet portion towards the attachment face portion until a flow portion of the thermoplastic material due to friction heat generated between the edge and the thermoplastic material becomes flowable and flows around the edge to at least partially embed the edge in the thermoplastic material; stopping the mechanical vibration and causing the thermoplastic material to re-solidify, whereby the re-solidified thermoplastic material at least partially embedding the edge anchors the fastener relative to the first object.
The closest prior art of Kvist (US 2018/0290390) teaches a method, however, fails to expressly teach coupling mechanical vibration and a pressing force into the fastener to press the sheet portion towards the attachment face portion until a flow portion of the thermoplastic material due to friction 
The other references of record do not teach or suggest the combined limitations not taught by Kvist (US 2018/0290390).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 2, 2021